NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



In the Interest of A.M., A.W., B.W., and )
J.W., children.                          )
___________________________________)
                                         )
A.B.,                                    )
                                         )
               Appellant,                )
                                         )
v.                                       )       Case No. 2D18-3347
                                         )
DEPARTMENT OF CHILDREN AND               )
FAMILIES and GUARDIAN AD LITEM           )
PROGRAM,                                 )
                                         )
               Appellees.                )
                                         )

Opinion filed January 2, 2019.

Appeal from the Circuit Court for
Hillsborough County; Emily A. Peacock,
Judge.

Linda C. Clark of Linda C. Clark, P.A.,
Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Douglas J. Glaid, Fort Lauderdale; and
Thomasina Moore, Statewide Director of
Appeals and Laura J. Lee, Appellate
Counsel, Tallahassee, for Appellee
Guardian ad Litem Program.



PER CURIAM.


             Affirmed.


SILBERMAN, BLACK, and ATKINSON, JJ., Concur.




                                     -2-